ACCEPTED
                                                                  03-15-00415-CV
                                                                          6108044
                                                       THIRD COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                                                             9/21/2015 3:40:03 PM
                                                                JEFFREY D. KYLE
                                                                           CLERK

           NO. 03-15-00415-CV
                                                  FILED IN
                                           3rd COURT OF APPEALS
     In the Court of Appeals                   AUSTIN, TEXAS
                                           9/21/2015 3:40:03 PM
  For the Third Judicial District            JEFFREY D. KYLE
                                                   Clerk
          Austin, Texas

         SANDRA KAY HARGROVE,
                          Appellant,

                       v.

            GARY M. HARGROVE
                                   Appellee.

On Appeal from the 27th Judicial District Court,
             Cause No. 186,223-A


            APPELLANT’S BRIEF


                            RAY & WOOD
                            Doug W. Ray
                            State Bar No. 16599200
                            2700 Bee Caves Road
                            Austin, Texas 78746
                            (512) 328-8877 (Telephone)
                            (512) 328-1156 (Telecopier)
                            dray@raywoodlaw.com
                            ATTORNEYS FOR APPELLANT
                 IDENTITY OF PARTIES AND COUNSEL

     The following is a complete list of all parties, and the names and
addresses of all counsel of record:

Appellant
Sandra Kay Hargrove

Counsel for Appellants
Doug W. Ray (State Bar No. 16599200)
Ray & Wood
2700 Bee Caves Road, Suite 200
Austin, Texas 78746
(512) 328-8877 (Telephone)
(512) 328-1156 (Telecopier)
dray@raywoodlaw.com

Andrea Sheinbein (State Bar No. 24005101)
The Law Office of Andrea Sheinbein, PC
213-A West 8th Street
Georgetown, Texas 78626
(512) 686-3809 (Telephone)
(512) 686-3816 (Telecopier)
andrea@sheinbeinlaw.com

Appellee
Gary M. Hargrove

Counsel for Appellee
Robert O. Harris, III (State Bar No. 09098800)
Law Office of Robert O. Harris, III
404 North Main
Belton, Texas 76513
(254) 690-4800 (Telephone)
(254) 939-2121 (Telecopier)
buck@buckharrislaw.com


                                      i
                          TABLE OF CONTENTS


Identity of Parties and Counsel                       i

Table of Contents                                     ii

Index of Authorities                                  iii

Statement of the Case                                 v

Issues Presented                                      vi

Statement of Facts                                    1

Summary of the Argument                               4

Argument                                              6

      I. Standard of Review                           6

      II. The Divorce Decree Awarded Sandra Spousal
          Maintenance                                 7

      III. Sandra is Still Owed Spousal Maintenance   10

Prayer                                                14

Appellate Rule 9.4(i)(3) Certificate of Compliance    15

Certificate of Service                                16

Appendix                                              17



                                     ii
                                        INDEX OF AUTHORITIES




Cases

Ammann v. Ammann,
 No. 03-09-00177-CV, 2010 WL 4260955 (Tex. App.—Austin Oct. 28, 2010,
 no pet.) ...................................................................................................................9

Anderson v. City of Seven Points,
  806 S.W.2d 791 (Tex. 1991) ................................................................................6

Bennett v. Grant,
  460 S.W.3d 220 (Tex. App.—Austin 2015, pet. filed).....................................6

Cadle Co. v. Regency Homes, Inc.,
  21 S.W.3d 670 (Tex. App.—Austin 2000, pet. denied) ................................11

Cain v. Bain,
  709 S.W.2d 175 (Tex. 1986) ................................................................................7

City of Austin v. Whittington,
  384 S.W.3d 766 (Tex. 2012) ................................................................................7

Ex parte Gorena,
  595 S.W.2d 841 (Tex. 1979) ....................................................................... 10, 11

Hagen v. Hagen,
  282 S.W.3d 899 (Tex. 2009) ................................................................................8

HealthTronics, Inc. v. Lisa Laser USA, Inc.,
  382 S.W.3d 567 (Tex. App.—Austin 2012, no pet.) ........................................7

Holland v. Holland,
  357 S.W.3d 192 (Tex. App.—Dallas 2012, no pet.) .........................................9

Leasing Serv. Corp. v. Double C Coal Co.,
  817 F.2d 105, 1987 WL 37258 (6th Cir. 1987) ...................................................8

                                                             iii
Matrix, Inc. v. Provident Am. Ins. Co.,
 658 S.W.2d 665 (Tex. App.—Dallas 1983, no writ) ......................................11

Milligan v. Niebuhr,
  990 S.W.2d 823 (Tex. App.—Austin 1999, no pet.) ........................................8

Ray v. Farmers’ State Bank,
  576 S.W.2d 607 (Tex. 1979) ................................................................................7

Seasha Pools, Inc. v. Hardister,
  391 S.W.3d 635 (Tex. App.—Austin 2012, no pet.) ....................................6, 7

Southwestern Fire & Cas. Co. v. Larue,
  367 S.W.2d 162 (Tex. 1963) ..............................................................................11

Thompson v. Thompson,
  500 S.W.2d 203 (Tex. Civ. App.—Dallas 1973, no writ) ................................8

Ware v. State Dept. of Soc. & Health Services,
 157 Wash. App. 1071 (2010) ............................................................................12

Waste Mgmt. of Texas, Inc. v. Texas Disposal Sys. Landfill, Inc.,
 434 S.W.3d 142 (Tex. 2014) ................................................................................6

Statutes

TEX. FAM. CODE § 8.059(a)(2) ................................................................................11




                                                      iv
                       STATEMENT OF THE CASE

      Appellant filed a petition to enforce her divorce decree against

Appellee for 1) contempt and an income withholding order for his failure

to pay the full amount of ordered spousal maintenance, 2) contempt for his

failure to pay the full amount of money awarded from an IRA, 3) fraud, 4)

constructive fraud and 5) breach of fiduciary duty/constructive trust. (CR

1:79-89).   Appellee filed a general denial and asserted the affirmative

defense of statute of limitations. (CR 1:92-93). After a two-day bench trial

the trial court signed a take-nothing judgment for Appellee on April 7,

2015. (CR 1:98-100; App. 1). Appellant filed a request for findings of fact

and conclusions of law (CR 1:101) and the trial court filed its findings and

conclusions. (CR 1:147-48).




                                     v
                         ISSUES PRESENTED

ISSUE 1:   The trial court erred by concluding that the divorce decree
           awarded contractual alimony.

ISSUE 2:   The trial court erred by finding that all ordered spousal
           maintenance payments had been paid.




                                  vi
                        STATEMENT OF FACTS

     After forty-three years of marriage Appellee Gary M. Hargrove

(“Gary”) filed a petition for divorce from his wife, Appellant Sandra Kay

Hargrove (“Sandra”). (RR 2:3; 2nd Supp. CR 1:3). The Agreed Final Decree

of Divorce provided:

     Spousal Maintenance (Alimony)

     The Court finds that Petitioner has agreed to provide Spousal
     Maintenance to Respondent. IT IS THEREFORE ORDERED that
     Spousal Maintenance is paid as follows . . . GARY M.
     HARGROVE shall pay to SANDRA KAY HARGROVE the
     amount of $625.00, beginning thirty days after this Decree of
     Divorce is signed by the Court and continuing on the same day
     of each month thereafter for a period of thirty-six months.

(2nd Supp. CR 1:6-7)

     Claiming that she had not received all of the $22,500.00 in spousal

maintenance ordered, Sandra filed an original petition for contempt

seeking the unpaid maintenance payments. (CR 1:8-11). During discovery

Sandra received from Gary carbon copies of checks shown to be written for

maintenance payments along with some deposit slips, cancelled checks and

signed receipts for maintenance payments. (RR 2:47). Sandra also had

available her own bank statements from December 2002 forward showing

those maintenance payments deposited into her account. (RR 3:25-26).


                                    1
      Using this information Sandra created a detailed review of these

documents that was admitted without objection. (P. Ex. 6:1-5; RR 3:29).

Under this review the documents showed proof of maintenance payments

through a deposit slip, a cancelled check or a signed receipt for cash of only

$2,875.00 in 2001, $2,075.00 in 2002,1 $4,687.00 in 2003, $4,175.00 in 2004 and

$1,285.00 in 2005. (P. Ex. 6:1-5). Together these sums add up only to

$15,097.00,2 which is $7,403.00 less than the amount the court ordered Gary

to pay in spousal maintenance. Sandra testified that she had received

$7,403.00 less in spousal maintenance from Gary than he was ordered to

pay her. (RR 2:52-53).

      Gary did not dispute any of the information regarding the check

carbon copies, deposit slips or signed cash receipts that Sandra put into

evidence pertaining to the spousal maintenance payments. Rather, Gary

simply testified that he had reviewed all of the check carbon copies that



1 The documents showed deposits into Sandra’s account from Gary’s IRA of $990.00 in
November 2001 and $895.35 in January 2002. (P. Ex. 6:1-2). Because Sandra was entitled
to receive 50% of this IRA by the terms of the divorce decree, these deposits do not
constitute payment of spousal maintenance. (2nd Supp. CR 1:5). Also, the calculation for
2002 contains a computational error and says $2,025.00 where it should say $2,075.00.
(P. Ex. 6:2).
2 The exhibit also shows deposits made into Sandra’s account after 2005, but Gary

testified that he made his last spousal maintenance payment in 2005 and any funds
provided after 2005 would have been “when she borrowed money.” (RR 3:36, 45).


                                           2
they had supplied to Sandra’s counsel and that he believed that they added

up to the correct amount. (RR 3:34-35). Gary did not introduce his own

recap or reconciliation of the documents he had turned over in discovery,

or any other exhibit, but simply testified that although he had not paid the

spousal maintenance timely, he believed he had ultimately paid all that

was owed. (RR 3:44-45, 52). This included a $340.00 cash payment that he

claims he made to Sandra without any receipt or evidence that she received

it (RR 3:35, 46), which payment Sandra denied receiving. (RR 3:59).

      After a bench trial the trial court signed a judgment stating that the

spousal maintenance in the Agreed Final Decree of Divorce constituted

contractual alimony and that Gary had paid all contractual alimony that

was due. (CR 1:98-100, App. 1:1-3).        The trial court repeated these as

findings in its findings of fact. (CR 1:147-48, App. 2:1-2, FOF 5).




                                       3
                    SUMMARY OF THE ARGUMENT

     Sandra and Gary signed an agreed divorce decree containing a very

simple and unequivocal provision stating that he had agreed to provide

her with “Spousal Maintenance” and that such “Spousal Maintenance”

would be paid at $625.00 a month for three years. The words “contractual

alimony” appear nowhere in the decree, although the term “Spousal

Maintenance” is also defined as “Alimony” for shorthand in the decree.

     There is nothing ambiguous about the decree’s award of spousal

maintenance to Sandra. When an unambiguous agreed decree provides for

spousal maintenance, the court’s have no basis for simply declaring that it

is contractual alimony instead. In this case the parties unambiguously

stated that Gary owed Sandra spousal maintenance and the trial court’s

conclusion to the contray is in error and must be reversed.

     The trial court’s finding that Gary had paid all $22,500 in spousal

maintenance that was due under the decree is also in error and must be

reversed.   Gary turned over all the documents relating to his spousal

maintenance payments and without objection or disagreement Sandra

accounted for each carbon copy of every check, each deposit slip, each

cancelled check and each signed receipt for a cash payment. There was


                                     4
only $15,097.00 in spousal maintenance payments that were supported by

any evidence, because carbon copies of checks are not evidence of

payment. Moreoever, despite Gary’s testimony that the carbon copies of

the checks added up to the correct amount, the undisputed evidence is that

even if the carbon copies were sufficient evidence of payment, the total

amount of payments would still only equal $19,667.00.          The evidence

introduced at trial is neither legally nor factually sufficient to support the

trial court’s finding that Gary paid all the spousal maintenance due under

the decree.




                                      5
                                 ARGUMENT

I.    STANDARD OF REVIEW

      “Findings of fact in a case tried to the court have the same force and

dignity as a jury’s verdict upon questions. ”Anderson v. City of Seven

Points, 806 S.W.2d 791, 794 (Tex. 1991); Seasha Pools, Inc. v. Hardister, 391
S.W.3d 635, 639 (Tex. App.—Austin 2012, no pet.). Accordingly, a “trial

court’s findings are reviewable for legal and factual sufficiency of the

evidence by the same standards that are applied in reviewing evidence

supporting a jury’s answer.” Catalina v. Blasdel, 881 S.W.2d 295, 297 (Tex.

1994); Hardister, 391 S.W.3d at 639.

      “A party will prevail on its legal-sufficiency challenge of the evidence

supporting an adverse finding on an issue for which the opposing party

bears the burden of proof if there is a complete absence of evidence of a

vital fact or if the evidence offered to prove a vital fact is no more than a

scintilla.” Waste Mgmt. of Texas, Inc. v. Texas Disposal Sys. Landfill, Inc., 434
S.W.3d 142, 156 (Tex. 2014); Bennett v. Grant, 460 S.W.3d 220, 234 (Tex.

App.—Austin 2015, pet. filed). “When a party attacks the factual

sufficiency of the evidence on an adverse finding on an issue upon which

the other party had the burden of proof,” the court must “consider and


                                       6
weigh all the evidence, and . . . set aside the judgment only if it is so

contrary to the overwhelming weight of the evidence as to be clearly

wrong.” HealthTronics, Inc. v. Lisa Laser USA, Inc., 382 S.W.3d 567, 581-82

(Tex. App.—Austin 2012, no pet.) (citing Cain v. Bain, 709 S.W.2d 175, 176

(Tex. 1986) (per curiam)).

         Courts “review conclusions of law de novo.” City of Austin v.

Whittington, 384 S.W.3d 766, 788 (Tex. 2012); Hardister, 391 S.W.3d at 639.

However, “a trial court’s designation of items as findings of fact or

conclusions of law is not controlling on appeal, and [the appellate court]

may treat the court’s ruling as a factual finding or legal conclusion

regardless of the label used.” Hardister, 391 S.W.3d at 640 (citing Ray v.

Farmers’ State Bank, 576 S.W.2d 607, 608 n. 1 (Tex. 1979)).


II.      THE DIVORCE DECREE AWARDED SANDRA SPOUSAL MAINTENANCE

         The trial court concluded that the spousal maintenance awarded in

the divorce decree was actually contractual alimony. (App. 2:2). Although

labeled as a finding of fact, this is actually a conclusion of law and based

upon a de novo review this Court should hold that this conclusion was in

error.




                                       7
     Courts “interpret divorce decree language as [they] do other

judgments of courts.” Hagen v. Hagen, 282 S.W.3d 899, 901 (Tex. 2009). “If

the decree is unambiguous, the Court must adhere to the literal language

used. If the decree is ambiguous, however, the decree is interpreted by

reviewing both the decree as a whole and the record.” Id. “Whether a

divorce decree is ambiguous is a question of law.” Id. at 901-02. For an

“agreed decree of divorce [courts] interpret its meaning by the rules

relating to the construction of contracts.” Milligan v. Niebuhr, 990 S.W.2d
823, 825 (Tex. App.—Austin 1999, no pet.). As such, the “court is ‘bound

by the express stated intent of the parties as manifested within the four

corners of the instrument itself.’” Id. (quoting Thompson v. Thompson, 500
S.W.2d 203, 207 (Tex. Civ. App.—Dallas 1973, no writ)).

     The decree in this case is unambiguous and it clearly requires Gary to

pay Sandra spousal maintenance, not contractual alimony. The heading to

the section of the decree on spousal maintenance is entitled “Spousal

Maintenance (Alimony).” (2nd Supp. CR 1:6). This shows that the parties

intended the word “alimony” to be shorthand for “spousal maintenance”

when used in the decree. See Leasing Serv. Corp. v. Double C Coal Co., 817
F.2d 105, 1987 WL 37258, at *2 (6th Cir. 1987) (unpublished table decision)


                                    8
(“The use of parentheses to enclose a shorthand term in apposition to a

longer term is absolutely standard in both legal and non-legal writing. It is

used in this opinion. It does not create ambiguity.”). This also accords with

how the two terms are used judicially. See, e.g., Ammann v. Ammann, No.

03-09-00177-CV, 2010 WL 4260955, at *1 (Tex. App.—Austin Oct. 28, 2010,

no pet.) (mem. op.) (“Before 1995, the award of post-divorce alimony or

spousal maintenance was held to be impermissible under the statutes and

public policy of Texas.”).

      The decree also states explicitly that “Petitioner has agreed to provide

Spousal Maintenance to Respondent. IT IS THEREFORE ORDERED that

Spousal Maintenance is paid as follows . . . .” (2nd Supp. CR 1:6). The

parties to the decree could have just as easily used other words, such as

“contractual alimony” to define what was being ordered, but they instead

chose the precise term “spousal maintenance” and the term “contractual

alimony” appears nowhere in the decree.          These two terms are not

interchangeable and it is error for the trial court to conclude that the

decree’s order for “spousal maintenance” is actually “contractual alimony.”

See Holland v. Holland, 357 S.W.3d 192, 199 (Tex. App.—Dallas 2012, no pet.)

(holding that where agreed decree awarding contractual alimony also


                                      9
provided for an income withholding order to collect the contractual

alimony, the trial “court’s Order of Income Withholding for Spousal

Maintenance was not consistent with the divorce decree and constituted a

material change in the decree” and was therefore in error).

       Based upon the foregoing, Sandra respectfully requests the Court to

hold that the trial court erred when it concluded that Gary’s obligation to

her was contractual alimony rather than spousal maintenance as

specifically set out in the decree.

III.   SANDRA IS STILL OWED SPOUSAL MAINTENANCE

       Sandra sought to enforce the judgment for Gary’s failure to pay the

spousal maintenance she was owed through contempt and a wage

withholding order. Although the decree was an agreed judgment, once

“the agreement of the parties has been approved by the court and made a

part of its judgment, the agreement is no longer merely a contract between

private individuals but is the judgment of the court.” Ex parte Gorena, 595
S.W.2d 841, 844 (Tex. 1979). As such, “’an agreed judgment is accorded the

same degree of finality and binding force as a final judgment rendered at

the conclusion of an adversary proceeding,’ and . . . the agreement is

enforceable as part of the court’s decree if it appears in the recitals and is


                                      10
approved by the court.” Id. (citation omitted) (holding that trial court may

enforce by contempt failure to pay over portion of retirement benefits as

part of property division contained in agreed divorce decree); accord TEX.

FAM. CODE § 8.059(a)(2) (“The court may enforce by contempt against the

obligor . . . an agreement for periodic payments of spousal maintenance

under the terms of this chapter voluntarily entered into between the parties

and approved by the court.”).

     When suit is filed to enforce payment under a prior judgment, the

“argument . . . that all or a portion of the judgment [has] been paid” is “an

affirmative defense, as required by Tex. R. Civ. P. 94.” Matrix, Inc. v.

Provident Am. Ins. Co., 658 S.W.2d 665, 667 (Tex. App.—Dallas 1983, no

writ). “[P]ayment is [a] defense on which the defendant has the burden of

proof.” Southwestern Fire & Cas. Co. v. Larue, 367 S.W.2d 162, 163 (Tex.

1963); accord Cadle Co. v. Regency Homes, Inc., 21 S.W.3d 670, 675 (Tex.

App.—Austin     2000,   pet.    denied).    In   this   case,   the   evidence

overwhelmingly shows that Gary clearly failed to meet his burden of proof

and the trial court’s finding otherwise must be reversed.

     Gary turned over to Sandra’s prior counsel all the evidence of

payment that he had. This included carbon copies of checks, deposit slips,


                                      11
cancelled checks and signed receipts for cash payments. (RR 2:47, 3:34-35).

Sandra took these and listed each and every check number, direct deposit

into her account and signed cash receipt. (P. Ex. 6:1-5). During his

testimony Gary referred to a note book full of carbon check copies that he

did not introduce into evidence, (RR 3:3-34), but he never even hinted that

Sandra had failed to accurately reflect all the documents he had turned

over to her counsel in her evidence to the trial court.

      Gary first testified that he believed that the carbon copies of the

checks added up to the correct amount of spousal maintenance. (RR 3:34).

But whether or not the carbons added up to the correct amount is the

wrong question, because the carbon copies of the checks by themselves are

not proof of anything. Although research has not revealed any Texas case

that squarely decides the issue of whether carbon check copies prove

payment, the court in Ware v. State Dept. of Soc. & Health Services, 157 Wash.

App. 1071 (2010) held “that a carbon copy of a check duplicate, without

more, establishes only the writing of a check, but not the fact that the check

was negotiated or that any payment has occurred through the banking

system.”




                                      12
       Gary never testified that he gave each check represented by a carbon

copy to Sandra or that she negotiated all the checks that were represented

by a carbon copy. Rather, Gary simply made some blanket statements that

he didn’t believe he owed Sandra any money and had paid what he

believed he owed her (3:44-45, 52). Accordingly, the carbon copies of the

checks are no evidence of payment and the trial court’s finding that all

payments have been made should be reversed.

       This would be true even if the carbon copies constituted some

evidence of payment. Taking every payment for which there was some

proof along with all the carbon copies still produces payments totaling less

than the $22,500.00 Gary was ordered to pay undere the decree.             The

uncontested evidence shows that there were unsupported carbon copies of

checks totaling $1,600.00 in 2001, $2,820.00 in 2002 and $150.00 in 2003, for

a total of $4,570.00. (P. Exh. 6:1-3). Adding this to the total of $15,097.00 in

payments that are supported by evidence produces total payments of only

$19,667.00, which is $2,833.00 less than what was ordered to be paid.

       Accodingly, the evidence is clearly insufficient to support the trial

court’s finding that Gary paid all of the spousal maintenance payments

due.    Without contradiction Gary testified that he produced all the


                                      13
documents for his spousal maintenance payments to Sandra’s counsel.

Without contradiction Sandra put into evidence a detailed listing for each

payment claimed by Gary. Even including the check carbon copies, which

are no evidence of payment, the total amount of payments is still less than

what the trial court ordered Gary to pay in spousal maintenance. Under

the evidence in this case the trial court’s finding that Gary paid all of the

spousal maintenance simply has no evidence to support it and is clearly

wrong. This Court should therefore reverse the trial court’s judgment on

Sandra’s claims for spousal maintenance.

                                  PRAYER

     Based upon the foregoing, Sandra respectfully requests the Court to

reverse the trial court’s take nothing judgment on her claims for unpaid

spousal maintenance and remand for further proceedings on those claims

and any attorney’s fees for those claims.

                                   Respectfully submitted,

                                   RAY & WOOD



                                   By: ______________________________
                                         Doug W. Ray
                                         State Bar No. 16599200


                                     14
                                   2700 Bee Caves Road, Suite 200
                                   Austin, Texas 78746
                                   (512) 328-8877 (Telephone)
                                   (512) 328-1156 (Telecopier)
                                   dray@raywoodlaw.com
                                   ATTORNEYS FOR APPELLANT
                                   SANDRA KAY HARGROVE




          APPELLATE RULE 9.4(I)(3) CERTIFICATE OF COMPLIANCE

       Counsel hereby certifies that this brief was computer generated using
14-point Book Antiqua typeface and that this brief, excluding those
portions enumerated in Appellate Rule 9.4(i)(1), contains 2,800 words,
based upon the word count of the computer program used to generate the
brief.



                                  _________________________________
                                  Doug W. Ray




                                    15
                          CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the above and
foregoing Appellant’s Brief was served through the electronic filing
manager or by email to the following:

Robert O. Harris, III
404 North Main
Belton, Texas 76513
buck@buckharrislaw.com
ATTORNEY FOR APPELLEE

on this the 21st day of September, 2015.



                                   _________________________________
                                   Doug W. Ray




                                     16
      NO. 03-15-00415-CV

   In the Court of Appeals
For the Third Judicial District
        Austin, Texas

    SANDRA KAY HARGROVE,
                     Appellant,

              v.

      GARY M. HARGROVE
                         Appellee.



 APPENDIX TO APPELLANT’S BRIEF




              17
              APPENDIX TABLE OF CONTENTS

TAB                           DOCUMENT
 1    Final Judgment
 2    Findings of Fact and Conclusions of Law




                               18
TAB 1
                                                                                   r Il       0RrGrNAr



                                                NO. 186,223-A
                                                                                                          l\J
                                                                                                          G}
 SANDRA KAY HARGROVE                                             $         IN TIIE DISTRICT               Gft

 V.
                                                                 $
                                                                 $         27TH JUDrC
                                                                                                   lir
                                                                                                   F;rc+ 'H
                                                                                                         J
                                                                                                 ilfflF
                                                                 $                               ftr." rs            I
 GARY M. HARGROVE                                                $         BELL COUNTY,          l4r+
                                                                                                 ts&r
                                                                                                      r   4
                                                                                                                     fM
                                                                                                                     lll
                                                                                                 ud*
                                                                                                      q3
                           oRDER oN       pErrrroN FoR ENFoRCEMENT                            B4HH
                                                                                              q.r  tr
            on March 24, 2015 the Court       corrsitlerecl the Petition         for Enliorc**#, of San# rcav

Hargrove, Petitioner.

Appearances

            Petitioner, Sandra Kay Hargrove, appeared in person and thrclugh attorney of record,

Andrea Sheinbein, and announced reacly for trial.

            Rcspondent, Gary M. Hargrovc, appeared in person and through attomey of record, Robert

O. I{amis, III, and announced ready for trial.

.lurisdiction

            I'he Court, after examining the record and the evidence and argument of counsel, fincls that

it   has   jurisdiction over the subject matter and the parties in this case. All persons e,titled to

citation were properly citcd.

Record

           The record of tcstimony was duly reported by the couft repofter for the 27th Judicial

District Court.

Jury
                                                                                                                SCAN
                                                                                                                4-r-       t   r
           A jury was waived, and all questions of fact and of law werc submitted to the Court.




                                                                                                                , r' -"t
                                         lllllltl   ililll   t[Iltl llll

Order 0n Petition For Hnforcement                                                                         Page 1
                                                                                                                98
T



     Order Subject of Enforcement

                The Court finds that on July 17,2001 an order was rendered providing in relevant part            as

     f-ollows:

                All right, title, and interest in and to fifty percent (50%) of the IRA Mutual   Funds to date   of
     divorce after deduction fbr the payrnents of comrnunity debts, penalties and taxes.

                The Court finds that Petitioner has agrecd to provide Spousal Maintcnance to Respondent.

    IT IS TI'{EREFORE ORDERED that Spousal Maintenance is paid                 as   follows: Amount - Cary M.
     Hargrove shall pay to Sandra Kay Hargrove the amount of $625.00, beginning thirty days after this

    Decrce ol Divorce is signed by the Court and continuirrg on thc same clay of each rnonth thereafter

    tbr   a   period of thirty-six rnonths.....

    ITindings

                The Court finds that the spousal maintenance/alirnony clescribecl on page 4 to page 6 of the

    Agreed Final Decree of Divorce that was rendcred in this Court on July 17,2001 is contractual

    alimony and rrot Spousal Maintenance as describeil in Chapter          I   of the Texas Farnily Code. The

    Coutt finds that Gary M. Hargrove has cornpliecl with the terms of the contractual alimony                  as

    described on pages 4 to 6 in the Agreed Final Dccree Of Divorce and that all cgntractual alimoly

    has been paid to Sandra Kay Hargrove.

               'fhe Court further finds that the IRA Mutual Funcls
                                                                   have been divided and paid.

               The Court further finds that all costs of court are to be paid by thc party incurring the cost.

    Reliel'Denied

               IT IS ORDERED that all relief requestecl is hereby denied and that all              rcquests for

    attomey's fces, cttutt costs and contempt against Cary M. Hargrove are also denicd.




    Order On Petition For        Enforcement                                                           -p-ag*
                                                                                                                 Z
                                                                                                            99
                                         I
 SIGNED on                APR 0 7 2015




0rder 0n Petition For Enforcement            page 3
                                                100
TAB 2
                                                                                                              ~
                                                                                                                l\l
                                                                                                              c::>

           NOTICE: THIS
                                                                                                              c::k-n
                                                                                                              c.r>
                                                                                                                u1
          NOTICE:   THISDOCUMENT
                         DOCUMENT                                                                                     ::x
                                                                                                                   Es
                                                                                                               ..-f-
                                                                                                                    0
          v.v.                                                   §$ 27TH
                                                                     27THJUDICIAL
                                                                          JIJDTCTAL DIS
                                                                                    DIS
                                                                                                               f   {'
                                                                 §$
          GARY M.
          GARY M. HARGROVE
                  TIARGROVE                                      g
                                                                 § BELL
                                                                    BErL COUNTY,
                                                                          COUNTY, TEXAS
                                                                                    TEI(AS

                                        Findings
                                        Findinqs of Frct aDd
                                                 of Fact  and Conclusions
                                                              Conclusione of
                                                                          of Law
                                                                             Law
                     In response
                    In   responsc to
                                   to the
                                       the request  of Petitioner,
                                            requcsr of Petitioner, Sandra
                                                                   Sandra Kay
                                                                          Kay Hargrove,
                                                                              Hargrove, the
                                                                                         the Court
                                                                                             Coqrt makes
                                                                                                   mskes and
                                                                                                         and files
                                                                                                              files

          the   following as
           the following     original Findings
                          as original          of Fact
                                      Findings of Fact and
                                                       and Conclusions
                                                           Conclusions of
                                                                       of Law
                                                                          Law in
                                                                               in accordance
                                                                                  acc.ordflnce with
                                                                                               with rules
                                                                                                    rules 296
                                                                                                          29d

          and 297
          and     ofthe
              297 of     Tcxas Rules
                     the Texas       of Civil
                               Rulcs of       procedwe.
                                        Civil Procedure.

          Findingt ofF
          Findings     act -- Divorce
                   of Fact    Divorce Decree
                                      Decree

                    l.
                    1.      Sandra Kay Hargrove,
                            Sandra Kay Hargrove, Petitioner,
                                                 Petitioner, and
                                                             and Gary
                                                                 Gary M.
                                                                      M. Hargrove,
                                                                         Hargrove, Respondent,
                                                                                   Respondent, Were
                                                                                               wero

          divorced on
          divorced    JuIy 17,2001.
                   on July 17, 2001.

                    7.
                    2.      Thc Agreed
                            The Agreed Final Decree of Divorce
                                                       Divorcc awarded
                                                               awarded Sandra Kay
                                                                              Kay Hargrove
                                                                                  Hugrove All
                                                                                           All right,
                                                                                               right,
          title,     interest in
                 and interest
          title, and             and to fifty percent (50%) of
                              in and                        of the IRA
                                                                   IRA Mutqal
                                                                       Mutual Funds    date of
                                                                              Funds to datc    divorce afier
                                                                                            of divorcc after

          dcdrrction
          deduction for  the paymcnrs
                     for the payments of
                                      of community
                                         community debts, penaltics
                                                          penalties and
                                                                    and taxcs.
                                                                        tax.es.

                    3.
                    3.      The Agreed Final
                            The Agreed       Decree of Divorce
                                       Final Decrce    Divorce ordered Gary M.
                                                               ordered Gary M. llargrove
                                                                               Hargrove to
                                                                                         to make
                                                                                            make

          payments of
          paymcnts of Spousal Maintenance to
                      Spousal Maintenance to Sandra Kay Hargrove
                                             Sandra Kay Hargrove the
                                                                 the amount
                                                                     amount of
                                                                            of $625.00,
                                                                               $625.00, bcgir:ning
                                                                                        beginning
          thirty
           thirty days
                  days after
                       after this
                              this Decrcc
                                   Decree of
                                          ofDivorce
                                             Divorce isis signed
                                                          signed by
                                                                 by rhe
                                                                     the Court
                                                                         Court and
                                                                               and continuing
                                                                                   continuing on
                                                                                              on the  same day
                                                                                                  the same day of
                                                                                                               of
          each
          each month
               month therca.fter
                      thereafter for
                                  for aaperiod ofthixty-six
                                        period of thirty-six months.
                                                             months.

          Findings of
          Findings    FacI -- Division
                   ofFacr     Division of the Marital
                                       ofthe  Marital Esrarc
                                                      Estale

                    4'
                    4.     The corut
                           Thc  Court finds
                                       finds that   the IRA
                                              that the   IRA Mutual
                                                             Mutual Funds have been
                                                                    Fundshave        divided and
                                                                                been divided  tlnd paid
                                                                                                    paid to
                                                                                                          to Sendra
                                                                                                             Sandra
          Hargrove
          Hargroveby
                   byGary
                     GaryHargrove
                          Hargroveininaccordance
                                       accordancewirh thetcrms
                                                 withthe  termsofofthc
                                                                    theFinal
                                                                       Final Decree
                                                                             Decreeof Divorce.
                                                                                    ofDivorce.
          Findings
          FindingsofofFacr*- Spousat
                     Fact    Spousal Maintenance
                                     Maintenance

          Findings      Fact&& Couct,.rious
           FindingsofofFect                    oiffi
                               CODcJusions of Law                                                      PageI1ofz
                                                                                                      Page    of2


EAtda
 EI3/60   39Vd
           391:1d                                                                  rz Tz6E6USZ      IE:BI             9147,lEI/L@
                                                                                                                          147
               5.
               5.     The Court finds
                      The Court            the spousal mainIenance/alimony
                                finds that the                                        on Page
                                                                            describcd on
                                                       mainrenance/alirnony described         4 to
                                                                                         Page 4

      Page 5 of
      Pagc 6 of the
                thc Agreed       Decree of Divorce that was rendered
                    Agrecd Final Decree                     rcndered in this Court on July t7, 2001
                                                                                      July 17, 2001 is
                                                                                                    is

      contractual alimony and not Spousal Maintenance
                                          Maintcnance as described    Chaptcr 8I of the Texas
                                                         dcscribcd in Chapter           Tcxas Family

      Code. The Court
      Code.     Conrt finds that Gary
                                 Oary M.              complicd with the telms
                                      M. Hargrove has complied          terms of the contractual

      alimony as
      alimony as described on
                           on pages 4 to
                              pagcs 4       in the
                                      to 66 in            Final Decree
                                                   Agrced Final
                                               the Agreed       Decrcc Of Divorce
                                                                          Divorce and      dl
                                                                                      that all
                                                                                  and that

      conhactual alimony has been paid to Sandra Kay Hargrove.
      contractual

      Findings
       Findingsof Fact as
               olPact  as Conclusions
                          Conclusions of
                                      of Law
                                         Lmt,

               6.
               6.     Any rmding
                      Any finding of fact that                     lew shall be
                                               is aa conclusion of law
                                          thnt is                               decmed aa conclusion
                                                                             bc deemed    conclusion of

      law.

      Conclusions
      Conclusions of
                  of Law   Division 0/
                     Lm+ - Division    Marital Estate
                                    of Marital Estate - Reimbursement
                                                        Reimbursement

               7.
               7.     The request
                      The         to enforce
                          request to         the Final
                                     cnforce the Final Decree    Divorce as
                                                       Decrce of Divorce    plead are
                                                                         as plead are denied
                                                                                      dcnicd in

       accordance
       sccordance with the
                       the findings of the            Respondent, Gary Hargrove, has
                                       the Court that Respondent,                             wittr
                                                                                 has complied with

      the          thc final
          tcrms of the
      the tenns        Final Decree    Divorcc and
                             Decree of Divorce     no monies·
                                               and no monies' are
                                                              arc owed to satisfy
                                                                  owed to         the obligations
                                                                          saflsry the obligations

                        prior order.
       contained in the prior




       SIONED on
       SIGNED                  JUL t $ 2015
                               JUL 13  2015
                    -----------------------------




      FindiDgs    Frct &
      Findings of Fact & Conclusions of Lrw
                                     of Law                                                Page 2 of2


tstEa 39\1d
Era/Era 39vd                                                              ll1l6E6t>~l
                                                                          IE TZ6E6FEU     TE;Br grazttltLa
                                                                                                     148